        Case 3:19-cr-00019-GMG-RWT Document 19 Filed 03/06/19 Page 1 of 3 PageID #: 49




                                    UNITED STATES DISTRICT COURT
                                                                    for the                                               MAR 0 62019
                                                    Northern District of West Virginia
                                                                                                                  U.S.DISTRICT COURT-WVND
                                                                                                                    MARTINSBURG, WV 25401

                   United States of America
                              v.                                        )
                                                                        )      Case No.    3:19MJ33
                                                                        )                  3:19MJ34
                     Christopher Lee Yates                              )
                             Defendant                                  )
                             AMENDED ORDER SETTING CONDITIONS OF RELEASE

 IT IS ORDERED that the defendant’s release is subject to these conditions:

 (1) The defendant must not violate federal, state, or local law while on release.

 (2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

 (3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
     any change of residence or telephone number.

 (4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
     the court may impose.

                                                       W. Craig Broadwater Federal Building and U.S. Courthouse
      The defendant must appear at:                                     217 West King Street
                                                                  Martinsburg, West Virginia 25401
                                                                                            Place




      on                                                  MARCH 20, 2019 AT 10:30AM
                                                                      Date and Time
 (5) The defendant must sign an Appearance Bond, if ordered.


                                              ADDITIONAL CONDITIONS OF RELEASE
        IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

   X)      (6) The defendant is placed in the
               Person or organization
                                                     )o4:     4’
               Address (only if above is an organization)   496 Burke Street
               City and state                                                                             Tel. No. (304)620-8062
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the

                                                                     Signed:




                                                                Page 1 of 3
   Case 3:19-cr-00019-GMG-RWT Document 19 Filed 03/06/19 Page 2 of 3 PageID #: 50




( X)       (7) The defendant shall:
            X ) (a) submit to supervision by and report for supervision to           United States Probation,
                    telephone number              62-077 no later than              AS DIRECTED.
       (    X ) (b) continue or actively seek employment.
                (c) continue or start an education program.
       (
          )            notobtainapa55Port0rotr international travel document.
       ( X)        (f) abide by the following restrictions on personal association, residence, or travel:
                       Vir inia unless a roved in advance b Pretrial Services.
           X   )   (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution.
                       including:     anyone who is named in the indict enUinformation agnst you unless

       (       ) (h) get medical or psychi atnc treatment:


                        schooling, or the following puoseS:


                   necessary.
           X ) (k) not possess a firearm, destructive device, or other weapon.
           X ) (I) not abuse alcohol.
           X) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
       (   X) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                   random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, anWor any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                   accuracy of prohibited substance screening or testing.
           X) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                   supervising officer.
           X) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

                         X ) (i) Curfew. You are restricted to your residence everyday                  from   jP4__ to                       or     as
                                    directed by the pretrial services office or supervising officer; or
                              (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                    medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                    activities approved in advance by the pretrial services office or supervising officer; or
                              (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                    court appearances or other activities specifically approved by the court.

                   (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                       requirements and instructions provided.
                              You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                              supervising officer.
         X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
                  including arrests, questioning, or traffic stops.
         X ) (s) not purchase, possess or use any paraphernalia related to any controlled substance.
         X) (t) not purchase. possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
                 designer stimulants, and shall not frequent places that sell or distribute synthetic cannabinoids or designer stimulants.
       ( X) (u) not abuse prescription medication.
         X) (v) shall be prohibited from possessing a potentially vicious/dangerous animal or residing with anyone who possesses a potentially
                 vicious animal. The Probation Officer has sole authority to determine what animals are considered to be potentially
                 vicious/dangerous.
       ( X) (w) participate in a program of mental health counseling if directed by the pretrial services office or supervising officer.
       ( X) (x) shall have all firearms, destructive devices, and other weapons removed from any property owned, accessed, or inhabited by the
                 defendant. Removal must be conducted by someone other than the defendant, and shall be completed prior to the defendants
                 return to the property.




                                                                     Page 2 of 3
        Case 3:19-cr-00019-GMG-RWT Document 19 Filed 03/06/19 Page 3 of 3 PageID #: 51

                                         ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a tine, or both.
      While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
                                                                                                                          —




             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined not
                                                                                                                      —




             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                             —




       (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                            —




       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.



                                                                                      Defendant’s Signature



                                                                                          City and State



                                             Directions to the United States Marshal

( tdefendant is ORDERED released after processing.
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
        the appropriate judge at the time and plac e
                                                   sfied/
Date:
                                                                                   Judicia


                                                                    Robert W. Trumble, United States Magistrate Judge
                                                                                      Printed name and title


                    DISTRIBUTION:    COURT     DEFENDANT       PRETRIAL SERVICE      U.S. ATTORNEY             U.S. MARSHAL




                                                              Page 3 of 3
